DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species III in the reply filed on 10/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25, 26 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 discloses the limitation: “an opening time or a closing time of the at least one injection valve is between 1% and 80%.” Firstly it is unclear what the percentages are tied to, i.e., is it a percentage of a total run time or a percentage of a single operation cycle or something else. Additionally, it is unclear if this percentage 
Claim 28 discloses the limitation: wherein controlling of the at least one injection valve is synchronized to stagger injection of the purge gas pulses into the at least two pumping stages. It is unclear what happens in the event that there is only a single injection valve. It the single valve synchronized to stagger injection by itself (i.e., by opening and closing a plurality of times)? It is also unclear what a single valve would be synchronized to. 
Claim 29 discloses the limitation: wherein the stagger of the injection of the purge gas pulses is synchronized to open the at least one injection valve in the at least two pumping stages successively in a direction of flow of gases going from the suction to the discharge of the vacuum pump. It is unclear what happens in the event that there is only a single injection valve. It the single valve opened a plurality of times successively? 
Claim 30 includes the limitation: wherein the stagger of the injection of the purge gas pulses is synchronized to open the at least one injection valve in the at least two pumping stages successively in a direction of flow of the gases going from the discharge to the suction of the vacuum pump. It is unclear what happens in the event that there is only a single injection valve. Furthermore, it is unclear how the gases flow from the discharge to the suction. 
Claims 25, 26 and 28 recite the limitation "the distribution manifold".  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 21-26 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seigot (US 2015/0170938)Regarding Claim 16:In Figure 2, Seigot discloses a primary vacuum pump of a dry type (dry primary vacuum pump 3), comprising: at least two pumping stages (5 stages 10a-10e) mounted in series between a suction (8) and a discharge (9) of the vacuum pump (see paragraph [0052]); two rotors extending in the at least two pumping stages (disclosed as a roots vacuum pump which typically has two rotors, see paragraphs [0052] and [0054], henceforth referred to as R), the two rotors being configured to rotate synchronously in a reverse direction to drive a gas to be pumped between the suction and the discharge (known function of a roots vacuum pump and gas discharge between suction and discharge is also discussed in paragraph [0052]); an injection device (purging means 11 and valve comprising device 5) configured to distribute a purge gas (gas from gas supply 14) in at least one pumping stage of the at least two pumping stages (see paragraph [0065]), the injection device (5,11) comprising: at least one injection member (individual injectors shown in each branch channel in the purging means 11 in Figure 2, henceforth referred to as I), and at least one injection valve (plurality of solenoid valves 5a in each branch Regarding Claim 22:In Figure 2, Seigot discloses a primary vacuum pump, wherein a flow of the purge gas injected by the successive pulses is between 17 Pa m3/s and 202 Pa.m3/s (flow rate discloses as between 58 333 Pal/s and 166 666 Pal/s which equates to 58.333 to 166.666 Pa.m3/s, see paragraph [0053]) . Regarding Claim 23:In Figure 2, Seigot discloses a primary vacuum pump, wherein an opening time or a closing time of the at least one injection valve is between 1% and 80% (as stated in paragraph [0065], each valve 5a can be selectively controlled which indicates that these Regarding Claim 24:In Figure 2, Seigot discloses a method of controlling the primary vacuum pump, wherein the opening of the at least one injection valve is controlled to inject the purge gas by the successive pulses into the at least one pumping stage (as stated in paragraph [0065], each valve 5a can be selectively controlled which indicates that these valves could be controlled for short periods of time to generate pulses of purge gas as desired.Regarding Claim 25:In Figure 2, Seigot discloses a method of controlling the primary vacuum pump, further comprises an injection valve (5a) for said each pumping stage arranged on a respective bypass of a distribution manifold (as seen in Figure 2, each respective pumping stage has a respective bypass of a distribution manifold 11 and each bypass carries a respective injection valve 5a) and configured to distribute the purge gas in a respective pumping stage (see paragraph [0065]), and wherein at least two purge gas pulse durations are different in two pumping stages (the durations for respective valves 5a of the stages 10b-10e are different since they are at least partially closed while the valve 5a of the stage 10a is opened as stated in paragraph [0066]. Furthermore these valves 5a can be selectively controlled indicating that their open and close durations can be controlled as desired, see paragraph [0065]).Regarding Claim 26:In Figure 2, Seigot discloses a method of controlling the primary vacuum pump, wherein the injection device of the primary vacuum pump further comprises an injection valve for said each pumping stage arranged on a respective bypass of the distribution manifold Regarding Claim 28:In Figure 2, Seigot discloses a method of controlling the primary vacuum pump, wherein the injection device of the primary vacuum pump further comprises an injection valve for said each pumping stage arranged on a respective bypass of the distribution manifold (as seen in Figure 2, each respective pumping stage has a respective bypass of a distribution manifold 11 and each bypass carries a respective injection valve 5a) and configured to distribute the purge gas in a respective pumping stage (see paragraph [0065]), and wherein controlling of the at least one injection valve is synchronized to stagger injection of the purge gas pulses into the at least two pumping stages (as stated in paragraph [0066] during a vacuum limit operation, the valves 5a associated with stages 10b-10e are closed while the valve 5a associated with the stage 10a is opened. This indicates synchronized staggered injection through the injection valves over certain phases of operation of the pump, see paragraph [0070]). Regarding Claim 29:Regarding Claim 30:by indicating the capability of staggered injection in the direction from the discharge to the suction).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seigot (US 2015/0170938)In Figure 2, Seigot discloses an embodiment of the primary vacuum pump that substantially discloses all the claimed limitations but fails to disclose at least one continuous injection valve to inject purge gas continuously into the at least two pumping stages. However, in two different embodiments shown in Figures 1 and 3 respectively, Seigot discloses  an different injection device (5, 11) comprising: a distribution manifold (11) configured to distribute the purge gas in the at least two pumping stages (see paragraph [0064]), an injection member (respective injection members depicted on each branch of 11 in Figures 1 or 3) in for each pumping stage (10a-10e) interposed between the distribution manifold and a respective pumping stage (see Figures 1 or 3), and a controllable continuous injection valve (5a/5b in Figures 1 or 3) arranged on a branch of the distribution manifold common to the at least two pumping stages (see Figures 1 or 3), wherein the control device (CD) is further configured to control opening of the at least one continuous injection valve to inject the purge gas continuously into the at least two pumping stages (as mentioned in paragraph [0070] when the processing chamber 2 is not in vacuum limit operation, the controllable continuous injection valve 5 is open to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crochet (US 2014/0205482) - multi-stage vacuum pump of the dry pump typeManson (US 8,047,817) - cleaning method of a rotary piston vacuum pumpHope (US 7,819,646) – Rotary piston pump with purge gas system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746